Citation Nr: 1803462	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  07-39 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 40 percent from August 28, 2012, through March 25, 2013, in excess of 10 percent from October 1, 2013, through November 13, 2013, and in excess of 40 percent from November 13, 2013, all on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from December 1965 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of that hearing is of record.

In August 2015, the Board granted increased ratings for the Veteran's service-connected lumbar spine disability, but denied extraschedular consideration, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In July 2016, the Court vacated the August 2015 Board's decision denying extraschedular consideration and remanded the claim to the Board for action consistent with the Court's decision.

In May 2017, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

The symptoms of the Veteran's service-connected lumbar spine disability are contemplated by the rating schedule.

CONCLUSION OF LAW

The criteria for ratings in excess of those assigned on an extraschedular basis for a lumbar spine disability are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in April 2015.

The Veteran was also provided VA examinations and neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating on an Extraschedular Basis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for an individual service-connected disability are inadequate.  Extraschedular consideration may not be based on the combined effects of more than one service-connected disability.  There must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service (Director) for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Veteran filed an increased rating claim for his lumbar spine disability in August 2012, which was denied by an October 2012 rating decision.  In an October 2013 rating decision, he was granted a temporary 100 percent rating from March 25, 2013, to October 1, 2013.  In August 2015, the Board granted an increased rating of 10 percent prior to March 25, 2013, a 10 percent rating from October 1, 2013, through November 13, 2013, and a 40 percent rating from November 13, 2013.  The Board denied increased ratings on an extraschedular basis, which the Veteran appealed to the CAVC.

In July 2016, the CAVC in a memorandum decision vacated the Board's decision that denied an increased rating on an extraschedular basis and remanded the claim for further development.

Specifically, the CAVC found that the Board erred by failing to consider the combined impact of his service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (Board must consider the "collective impact "of a veteran's injuries when deciding the issue of es referral under 38 C.F.R. § 3.321(b)).  The CAVC noted that the Veteran was service connected for a right ankle disability, a left ankle condition, arthritis of the lumbar and thoracic spine, a depressive disorder, bilateral lower extremity radiculopathy.  The Court then discussed some of the alleged interactions between the Veteran's service connected disabilities.

In Johnson v. McDonald, the CAVC explained that the plain language of § 3.321(b)(1) using the plural forms of the "schedular evaluations" and "disabilities" is unambiguous and requires that VA consider the need for extra-schedular review by evaluating the collective impact of two or more service-connected disabilities, in addition to evaluating the effect of a single service-connected disability.  762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  However, since that time, VA undertook rulemaking procedures to clarify VA's policy on extraschedular consideration.

In the proposed rule, VA noted that, "[t]he history of 38 CFR 3.321(b)(1) reveals that the Federal Circuit's interpretation does not accurately reflect VA's intent in issuing the regulation."  As such, VA amended 3.321(b)(1) to explain that that section would apply only to a single disability rather than upon consideration of multiple service connected disabilities as the Federal Circuit held in Johnson.  The final rule is currently effective and applies to this case.  As such, the basis for the CAVC remanding the Board's decision in this case has been eliminated by act of law.  Nevertheless, the Board will consider whether an extraschedular rating is warranted under current law.

In May 2017, the Board remanded the Veteran's claim to the Director for extraschedular consideration, as the Veteran did not meet the schedular rating criteria for the assignment of an extraschedular rating, and the Board is precluded from assigning an extraschedular rating in such an instance.

After a complete review of the entire record, the Board finds that the Veteran's lumbar spine disability symptomatology is adequately contemplated by the schedular rating criteria.  The Veteran was found to have 10 percent and 40 percent ratings for his lumbar spine disability for limitation of motion.  These levels of disability exactly reflect the symptomatology of the Veteran's lumbar spine disability based on the evidence of record, and contemplates his low back pain.  Schedular ratings are intended to compensate for average impairment in earning capacity caused by a service-connected disability.  38 C.F.R. § 4.1.  The ratings assigned do that based on the Veteran's symptomatology.  He has pain on movement, but any impact this had on his employment was been compensated in the ratings assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  There is simply no indication that the Veteran's lumbar spine disability presents unique or unusual disability pictures that are not contemplated by the rating schedule.  It is clear that the Veteran's back disability causes significant impairment, and impairs his ability to work.  However, again, the high schedular rating that is assigned in this case is assigned to compensate in large part for any impairment with employment.  Moreover, looking at the Veteran's complaints, there is nothing that is particularly unique, unusual, or exceptional about his back disability.  The impairment from the back disability is significant, but it would be expected to be to merit the ratings he has been assigned. 

In addition, the Veteran's treatment records show that he remains active.  He has reported that he had many hobbies that include hunting, fishing, walking, yard work, and visiting with friends, although he was unable to hunt or walk far due to his lumbar spine and ankle disabilities.  He also continues to drive, manage his finances, and remains active during the warmer weather with fishing and camping.  In November 2015, he reported that he was thankful for the "hard work" he performed around his house to keep him busy.  In May 2016, he reported that he worked on his hobbies and helped his neighbors with their projects.  In December 2016, he reported that he had travelled to Nevada, Oregon, and Washington.  In April 2017, he reported that he had a lot of yard work to do.

In August 2017, the Director reviewed the Veteran's claims file for extraschedular consideration.  The Director found that the evidence showed no exceptional or unusual disability pictures and that his lumbar spine disability was appropriately rated under the regular rating criteria.  The Director found that the regular schedular standards adequately compensate the Veteran and that the grant of an extraschedular evaluation was not warranted.  The Board has reviewed the evidence of record following that determination, but ultimately concurs with the Director that an extraschedular rating is not warranted in this case.

There is no question that the Veteran experiences pain in his lumbar spine, but such a symptom, while not specifically enumerated in the schedular criteria, is considered in the schedular ratings that are assigned, as the Board is required to consider functional limitations such as pain in assessing orthopedic injuries and limitation of motion.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5201, 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  This is exactly what was done.

As such, the schedular rating criteria reasonably contemplate the symptoms caused by the Veteran's lumbar spine disability, and therefore, referral for extraschedular consideration is not warranted.


ORDER

A rating in excess of those assigned for a lumbar spine disability on an extraschedular basis is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


